ORDER

PER CURIAM.
Demorris Stepp appeals the judgment entered upon his conviction after a jury trial of murder in the first degree, Section 565.020, RSMo (1994), armed criminal action, Section 571.015, RSMo (1994), and burglary in the first degree, Section 569.160, RSMo (1994). On appeal, Stepp argues that the trial court erred in overruling his Batson challenge, in denying his motion for mistrial due to an alleged violation of a motion in limine by a State’s witness, and by overruling his motion for judgement of acquittal as there was legally insufficient evidence to support his murder and burglary convictions.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).